                Case 4:21-cv-00879 Document 1-4 Filed on 03/17/21 in TXSD Page 1 of 1
                                        Harris County Docket Sheet


2021-09161
COURT: 164th
FILED DATE: 2/12/2021
CASE TYPE: Other Injury or Damage

                                      JOHNSON, JENTEL
                                   Attorney: BUZBEE, ANTHONY GLENN

                                                 vs.
                                  CONTRACT FREIGHTERS INC


                                          Docket Sheet Entries
             Date       Comment




2021-09161                                                                             Page 1 of 1

164                                                                           3/16/2021 3:54:02 PM
